Appellants pursuant to section 30-1204, I. C. A., January 9, 1933, fixed the salaries for the various deputies and clerks in the county offices, that of the clerk in the probate judge's office being set at $600 a year. Thereafter the probate judge filed a written protest against the amount allowed for his clerk.
February 17, 1933, pursuant to section 30-1205, I. C. A., the board fixed the final budget at the amount above set forth, whereupon respondents, the probate judge and the probate clerk respectively, appealed to the district court urging that the board had abused its discretion in reducing the salary of the clerk of the probate court from $95 (which it had been during the preceding biennium) to $50 per month.
This appeal is from the judgment of the trial court reversing the board. *Page 717 
Evidence was introduced by both parties as to the salaries of other clerks, deputies and bookkeepers, as fixed in the budget, all except the county superintendent's and the prosecuting attorney's stenographers, which were the same as that of the clerk of the probate court, in sums ranging from twice to approximately three times that fixed for the clerk in the probate court's office.
The board's theory as disclosed by the evidence was that the clerk in the probate court need be employed there only half time, and the other one-half could be used in the prosecuting attorney's office or the county superintendent's office, in which event the salary would have been at the rate of $100 per month. The evidence further shows that the respondent, Ivaloo Jeppson, was employed by the county, as probation officer, at a salary of $15 per month.
The evidence covered the field of salaries of similar officials in other counties, and the relative amount of work required of the clerk of the probate court and other similar positions, both in Bonneville and other counties in the southern and southeastern part of the state.
Respondents concede that unless the board had abused its discretion in fixing the salary, respondents were entitled to no relief in the district court but urged that the evidence shows such abuse of discretion.
While it may be conceded that the evidence is sufficient to have justified the board in either fixing the salary of the clerk of the probate court as it did or in fixing it as requested by respondents, such divergent justified possibilities do not justify the inference the board abused its discretion in the type of proceeding here under consideration.
The gauge of conduct herein as laid down in Criddle v. Boardof Commrs., 42 Idaho 811, 248 P. 465, being that an abuse of discretion occurs only when the tribunal or board charged with its exercise " 'exceeds the bounds of reason all the circumstances before it being considered' " and:
" '. . . . the court should not revise their action (the board's) in the absence of clear evidence of such manifest *Page 718 
abuse of power and disregard of the statute as to show that the board failed to exercise a legal discretion, . . . .' "
Clearly if the board could have exercised their discretion either way, to exercise it either way, would not be an abuse, and, that is all that can be said here, and as further stated in the opinion:
"The question is not what we (the court) think these salaries ought to be or what the able trial judge thought they should be, but is rather, all the circumstances being considered, whether the order of the board clearly exceeded the bounds of reason and constituted such an abuse of power as to show that the board failed to exercise a legal discretion."
The responsibility of determining a just and sufficient salary, taking into consideration a laudable desire for legitimate economies, adequate service to the county and public, just compensation to the employee, and due regard for the rights and interests of the taxpayers, rests on the board, subject to control, by the courts for abuse, and, the evidence herein does not show the board has in this case overstepped the bounds of a reasonable discretion.
Judgment reversed with instructions to reinstate the order of the Board of County Commissioners.
Costs to appellants.
Morgan and Wernette, JJ., concur.